Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
New objections, 35 U.S.C. §§ 102 & 103 rejections necessitated by amendment
Claims 15-18 allowed

Claim Objections
Claims 1-14 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The limitation ‘the outer radial perimeter” lacks antecedent basis. It is noted that claim 19 has the same limitation.

Claims 2-14. These claims are objected to for being dependent upon an objected claim.


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zimmerman et al., U.S. Patent App. Pub. No. 2013/0306465 A1 [hereinafter Zimmerman].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.
Claim 1. The claim is taught as follows.
I. Zimmerman’s explicit teachings
A sealing system for an electroplating apparatus for semiconductor wafer fabrication (seal rings in electrochemical processors; Zimmerman abstract, [0001], figs. 6-11), comprising: 
a seal member having an annular-shaped structure (seal ring 102/130/150; Zimmerman [0022]-[0031], figs. 6-11) configured for installation on a top surface of an insert member of the electroplating apparatus (configured to be installed on support ring 104 which is “inserted” into slot 106 and is hence an insert, it is noted that “insert member” itself is not a positively claimed element; id.), the seal member having an outer radial portion that contacts the top surface of the insert member (outer radial portion of seal ring 102/130/150 contacts the top surface of support ring 104; id.), the seal member having flexibility (the seal is made from an elastomer/fluoroelastomer and would be flexible; id.) …, the seal member having an inner radial portion (seal ring 102/130/150 has an inner radial portion; id.) … .
II. Functional language
The “to physically conform to a contour of the top surface of the insert member such that the outer radial portion of the seal member conforms to an upward slope of the top surface of the insert member” and “that projects inward from an apex of the top surface of the insert member when the seal member is installed on the top surface of the insert member” recitations are functional language. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP § 2114. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed functions and therefore reads on the claimed language. See id.
III. Contingent Limitation
The limitation “wherein the seal member circumscribes a cup member of the electroplating apparatus such that the outer radial perimeter of the seal member surrounds the cup member when the inner radial portion presses against a bottom surface of the cup member” is a contingent limitation whose precedent condition does not occur in the reference, hence need not be required to be performed.
	“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).

Claims 1 and 12-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ostrowski et al., U.S. Patent App. Pub. No. 2016/0201212 A1 [hereinafter Ostrowski].
Claim 1. The claim is taught as follows.
I. Ostrowski’s explicit teachings
A sealing system for an electroplating apparatus for semiconductor wafer fabrication (lipseals for semiconductor electroplating; Ostrowski abstract, figs. 2-5 & 7A), comprising: 
a seal member having an annular-shaped structure (lipseals 212, 304, 402, 502, and sealing element 703; Ostrowski [0058], [0061], [0078], [0097]-[0100], figs. 2-5 & 7A) configured for installation on a top surface of an insert member of the electroplating apparatus (the seals are designed to be on top of the moment arm 713, it is noted that “insert member” itself is not a positively claimed element; id.), the seal member having an outer radial portion that contacts the top surface of the insert member (seals’ outer radial portion contacts the top of the moment arm 713; id.), the seal member having flexibility (the seals are elastomeric thus have flexibility; Ostrowski abstract, [0097]) …, the seal member having an inner radial portion (seals have inner radial portions; Ostrowski figs. 2-5 & 7A) … .
II. Functional Language
The “to physically conform to a contour of the top surface of the insert member such that the outer radial portion of the seal member conforms to an upward slope of the top surface of the insert member” and “that projects inward from an apex of the top surface of the insert member when the seal member is installed on the top surface of the insert member” recitations are functional language. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP § 2114. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed functions and therefore reads on the claimed language. See id.
III. Contingent Limitation
The limitation “wherein the seal member circumscribes a cup member of the electroplating apparatus such that the outer radial perimeter of the seal member surrounds the cup member when the inner radial portion presses against a bottom surface of the cup member” is a contingent limitation whose precedent condition does not occur in the reference, hence need not be required to be performed.
	“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).
		
Claims 12-13. (claim 12) The sealing system as recited in claim 1, further comprising: a clamp ring configured to hold the seal member against the top surface of the insert member and (claim 13) the sealing system as recited in claim 12, wherein the clamp ring is formed to fit over an outer radial area of the top surface of the insert member with part of the outer radial portion of the seal member disposed between the clamp ring and the top surface of the insert member (bus bar 721). Ostrowski [0098], figs. 7A-7C.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10-11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Zimmerman in view of Davis et al., U.S. Patent App. Pub. No. 2003/0085119 A1 [hereinafter Davis].
Claim 1. The following is an alternative of the previous rejection of claim 1 addressing the claim limitations “the seal member having flexibility to physically conform to a contour of the top surface of the insert member such that the outer radial portion of the seal member conforms to an upward slope of the top surface of the insert member, the seal member having an inner radial portion that projects inward from an apex of the top surface of the insert member when the seal member is installed on the top surface of the insert member.”
Davis teaches a sealing system comprising a polymer coating 102 covering concentric circular polymer-coated metal ridges which inverted have a series of apexes with upward slopes that project inwards and upwards. Davis [0020], figs. 1-2. Davis teaches this improves “the effectiveness of the seal to the wafer by concentrating the applied force so as to increase the local seal pressure and by providing redundancy.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Davis’s sealing system comprising ridges in order to improve “the effectiveness of the seal to the wafer by concentrating the applied force so as to increase the local seal pressure and by providing redundancy.”

Claim 2. The sealing system as recited in claim 1, wherein the upward slope of the top surface of the insert member is present on an inner radial area of the top surface of the insert member, wherein the upward slope slopes upward from an outer radial area of the top surface of the insert member toward a processing region circumscribed by the insert member (rejected for similar reasons stated in the claim 1 rejection).
Alternatively, changes in shape are obvious. MPEP § 2144.04(IV)(B).
Having the slope start from the outer radial area would have been an obvious change in shape as the change would have resulted in a similar applied force concentration taught by Davis. 

Claim 3. The sealing system as recited in claim 2, wherein the outer radial area of the top surface of the insert member is flat relative to the inner radial area of the top surface of the insert member (outer radial areas of the inserts are flat relative to the inner radial area). See claim 2 rejection, see also Davis figs. 1-2.

Claim 10. The sealing system as recited in claim 1, wherein the seal member is configured to flex downward about the apex of the top surface of the insert member when downward pressure is applied to a top surface of the inner radial portion of the seal member (the seals would flex about Davis’s apexes). See claims 1 and 2 rejections.

Claim 11. The sealing system as recited in claim 1, wherein the upward slope of the top surface of the insert member is configured to cause the inner radial portion of the seal member to arc upward when the outer radial portion of the seal member is forced to conform to the contour of the top surface of the insert member (the inner radial portion of the seals arc upwards). Ostrowski [0081], figs. 5B-C, Zimmerman figs. 6-11.

Claims 12-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Zimmerman in view of alternatively Davis as applied to claim 1 above, and further in view of Ostrowski.
Claims 12-13. Zimmerman is silent on (claim 12) the sealing system as recited in claim 1, further comprising: a clamp ring configured to hold the seal member against the top surface of the insert member and (claim 13) the sealing system as recited in claim 12, wherein the clamp ring is formed to fit over an outer radial area of the top surface of the insert member with part of the outer radial portion of the seal member disposed between the clamp ring and the top surface of the insert member. 
However, Ostrowski teaches a system comprising a bus bar 721 with bolts 723 which contacts and powers electrical contact element 705 and the substrate and would hold seal 703 in place. Ostrowski [0097]-[0098], figs. 7A-7C.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Ostrowski’s system comprising a bus bar and electrical contact element to power the substrate and hold the seal in place.

Claims 1, 3, and 10-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ostrowski in view of Davis et al., U.S. Patent App. Pub. No. 2003/0085119 A1 [hereinafter Davis].
Claim 1. The following is an alternative of the previous rejection of claim 1 addressing the claim limitations “the seal member having flexibility to physically conform to a contour of the top surface of the insert member such that the outer radial portion of the seal member conforms to an upward slope of the top surface of the insert member, the seal member having an inner radial portion that projects inward from an apex of the top surface of the insert member when the seal member is installed on the top surface of the insert member.”
Davis teaches a sealing system comprising a polymer coating 102 covering concentric circular polymer-coated metal ridges which inverted have a series of apexes with upward slopes that project inwards and upwards. Davis [0020], figs. 1-2. Davis teaches this improves “the effectiveness of the seal to the wafer by concentrating the applied force so as to increase the local seal pressure and by providing redundancy.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Davis’s sealing system comprising ridges in order to improve “the effectiveness of the seal to the wafer by concentrating the applied force so as to increase the local seal pressure and by providing redundancy.”

Claim 2. The sealing system as recited in claim 1, wherein the upward slope of the top surface of the insert member is present on an inner radial area of the top surface of the insert member, wherein the upward slope slopes upward from an outer radial area of the top surface of the insert member toward a processing region circumscribed by the insert member (rejected for similar reasons stated in the claim 1 rejection).
Alternatively, changes in shape are obvious. MPEP § 2144.04(IV)(B).
Having the slope start from the outer radial area would have been an obvious change in shape as the change would have resulted in a similar applied force concentration taught by Davis. 

Claim 3. The sealing system as recited in claim 2, wherein the outer radial area of the top surface of the insert member is flat relative to the inner radial area of the top surface of the insert member (outer radial areas of the inserts are flat relative to the inner radial area). Ostrowski figs. 2-5 & 7A, see also claim 2 rejection.

Claim 10. The sealing system as recited in claim 1, wherein the seal member is configured to flex downward about the apex of the top surface of the insert member when downward pressure is applied to a top surface of the inner radial portion of the seal member (the seals would flex about Davis’s apexes). See claims 1 and 2 rejections.

Claim 11. The sealing system as recited in claim 1, wherein the upward slope of the top surface of the insert member is configured to cause the inner radial portion of the seal member to arc upward when the outer radial portion of the seal member is forced to conform to the contour of the top surface of the insert member (the inner radial portion of the seals arc upwards). Ostrowski [0081], figs. 5B-C.

Claims 12-13. These claims are rejected for similar reasons as the previous claims 12-13 rejections.

Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Ostrowski alternatively in view of Davis as applied to claim 1 above, and further in view of Hase et al., JP 2001-323399 A. A machine translation was used for Hase et al. [hereinafter Hase]. 
Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Zimmerman alternatively in view of Davis as applied to claim 1 above, and further in view of Hase.
Claim 4. Zimmerman/Ostrowski is silent on (claim 4) the sealing system as recited in claim 1, wherein the seal member has a coefficient of friction less than 0.5 and (claim 5) the sealing system as recited in claim 1, wherein the seal member has a coefficient of friction less than 0.1.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Hase teaches that the coefficient of friction is a variable that achieves the recognized result of affecting the wear at the contact areas, hence making it a result-effective variable. See Hase [0061].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Ostrowski alternatively in view of Davis as applied to claim 1 above, and further in view of Herchen et al., U.S. Patent App. Pub. No. 2005/0284754 A1 [hereinafter Herchen].
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Zimmerman alternatively in view of Davis as applied to claim 1 above, and further in view of Herchen.
Claims 6-7. Zimmerman/Ostrowski is silent on (claim 6) the sealing system as recited in claim 1, wherein the seal member is formed of polytetrafluoroethylene (claim 7) the sealing system as recited in claim 1, wherein the seal member is formed of one or more of polyphenylene sulfide (PPS), polyether ether ketone (PEEK), polyamideimide (PAI), and ultra-high-molecular-weight polyethylene (UHMW).
However, the seals must be made of some material. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Herchen teaches that polyphenylene sulphide (PPS) and polytetrafluoroethylene (PTFE) are seal materials which withstand the harsh processing conditions and chemicals that are used in electrochemical plating systems. Herchen [0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Herchen’s seal materials in order to withstand the harsh processing conditions and chemicals that are used in electrochemical plating systems. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Herchen’s seal materials in order to yield the predictable result of having a suitable seal material.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ostrowski alternatively in view of Davis as applied to claim 1 above, and further in view of either Fang et al., U.S. Patent No. 6,406,030 [hereinafter Fang] or Benassi, U.S. Patent No. 4,335,887.
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Zimmerman alternatively in view of Davis as applied to claim 1 above, and further in view of either Fang or Benassi.
Claims 8-9. Zimmerman/Ostrowski is silent on (claim 8) the sealing system as recited in claim 1, wherein the seal member is formed of an elastomer mixture including a friction reducing additive and (claim 9) the sealing system as recited in claim 8, wherein the friction reducing additive is one or more of polytetrafluoroethylene, molybdenum disulfide, and graphite.
However, Fang teaches adding lubricant additives to a seal such as polytetrafluoroethylene or flake graphite provides strength, reduces wear, and reduces abrasion. Fang col. 1 ll. 7-15, col. 5 l. 30 – col 6 l. 44, fig. 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Fang’s additives to provide strength and reduce wear and abrasion.
Alternatively, Benassi teaches graphite or molybdenum disulphide additives to a seal reduces damage. Benassi col. 4 ll. 33-40, figs. 2-3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Benassi’s additives to reduce damage.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Ostrowski alternatively in view of Davis as applied to claim 13 above, and further in view of Uzoh et al., U.S. Patent No. 6,612,915 B1 [hereinafter Uzoh].
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Zimmerman in view of Ostrowski and alternatively Davis as applied to claim 13 above, and further in view of Uzoh.
Claim 14. The sealing system as recited in claim 13, wherein the clamp ring is configured to bolt to the insert member with a plurality of bolts distributed in a uniform manner around the clamp ring (bolts 723). Ostrowski [0098], figs. 7A-7D, see also claims 12-13 rejection over Zimmerman in view of Ostrowski.
Zimmerman/Ostrowski is silent on each of the plurality of bolts extending through a respective hole formed in the seal member.
However, Uzoh teaches a system comprising a wafer seal 27 with holes 30a distributed in a uniform manner which receive bolts. Uzoh col. 7 ll. 12-40, figs. 4-5a. A person having ordinary skill in the art would have recognized that this would further secure the seal in place.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Uzoh’s system in order to further secure the seal in place.

Allowable Subject Matter
Claims 15-18 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794